In the petition for rehearing filed in this cause the plaintiffs in error assigned for the first time additional grounds of objection to the sixth instruction given at the request of the defendant in error. This instruction is subject to the criticism directed against it, but in view of Rule 15 of this court, which provides, in part, that "no alleged error or point not contained in such brief shall be raised afterwards, either by reply brief or in oral or printed argument or on petition for rehearing," this objection will not now be considered.
The petition for rehearing is therefore denied.
Petition for rehearing denied.